Exhibit THIRD AMENDMENT TO CLASS A SHARE RIGHTS AGREEMENT This THIRD AMENDMENT (this “Third Amendment”) is made and entered into as of this 6th day of July 2008 by and between Rural Cellular Corporation, a Minnesota corporation (the “Company”), and Wells Fargo Bank, N.A., successor to Norwest Bank Minnesota, National Association, as rights agent (the “Rights Agent”).Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms in the Rights Agreement (as defined below). W I T N E S S E T
